Citation Nr: 9925917	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  93-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension and, 
if so, whether that claim is well grounded.

2.  Entitlement to service connection for arthritis of the 
feet.

3.  Whether the veteran has basic service eligibility for 
non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active Navy service from August 30, 1974 to 
October 2, 1974.  He also had two (2) weeks of active duty 
for training (ACDUTRA) with the National Guard from August 
10, 1979 to August 23, 1979.  This appeal arises from a March 
1992 rating decision of the Providence, Rhode Island, 
regional office (RO) which denied service connection for 
arthritis of the feet.  The veteran has also appeal an August 
1992 administrative determination that denied basic service 
eligibility for non-service-connected pension benefits and an 
April 1993 rating action that denied service connection for a 
blood disorder, subsequently characterized as hypertension.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in May 1996 for the purpose of obtaining additional 
medical evidence and affording due process to the veteran, 
and it has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Service connection for hypertension was last denied by 
decision of the RO in June 1990.

2.  The additional evidence reviewed in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

3.  The veteran's allegation that his diagnosed hypertension 
is related to his active Navy service is not supported by any 
medical evidence that would render the claim plausible.

4.  The veteran's allegation that his hypertension had its 
onset during ACDUTRA or that his pre-existing hypertension 
was aggravated during his ACDUTRA is not supported by any 
medical evidence that would render the claim plausible.

5.  The veteran has been diagnosed as having degenerative and 
gouty arthritis of the feet.

6.  There is no competent medical evidence linking the 
claimant's current arthritis of the feet with his active 
military service or ACDUTRA.

7.  The veteran's claim for service connection for arthritis 
of the feet is not plausible.

8.  The veteran did not have the requisite service for 
receipt of non-service-connected pension benefits as he is 
not shown to have served on active duty for 90 days during a 
period of war or to have been discharged from service because 
of a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 1990 rating decision that determined that the 
veteran had failed to submit new and material evidence to 
reopen a claim for service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 
20.302 (1998). 

2.  Evidence reviewed since the June 1990 rating decision is 
new and material and, thus, the claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for 
arthritis of the feet is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

5.  The veteran's military service does not meet the basic 
eligibility requirements for VA non-service-connected 
disability pension benefits.  38 U.S.C.A. §§ 1501, 
1521(a)(j), 5107(a) (West 1991); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a Report of Medical Examination dated in August 1974, the 
veteran was noted to have second degree pes planus.  The 
condition was asymptomatic and not considered disabling.  He 
was also found to have a blood pressure of 138/88.  In 
September 1974, the veteran was seen on several occasions for 
complaints of bilateral foot pain.  An examination conducted 
by the podiatry clinic in September 1974 indicated that he 
had symptomatic pes planus with a medial depression area, 
hallux valgus with bilateral third degree bunions, varus of 
the 4th and 5th toes bilaterally, and hyperextension of the 2nd 
toe bilaterally.  The podiatrist stated that these conditions 
existed prior to service.  

In October 1974, the Medical Board recommended the veteran's 
discharge from service on the basis of "Erroneous 
Enlistment."  The Medical Board found that his foot problems 
clearly existed prior to his enlistment.   The service 
medical record contained no findings pertaining to arthritis 
and/or hypertension.

In May 1975, the veteran filed a claim for service connection 
for bilateral foot problems.  He made no reference to 
hypertension.

By a rating action dated in July 1975, service connection for 
bilateral pes planus with hallux valgus was denied.  The 
Pittsburgh RO held that the condition pre-existed the 
veteran's military service.  The veteran did not appeal this 
decision.


As part of a January 1978 request to reopen his claim for 
service connection for a foot condition, the veteran 
submitted medical records from the Pittsburgh VA Medical 
Center (VAMC).  Dated from October 1974 to May 1975, those 
records show that he was seen for complaints of foot pain.  
There were no findings reflecting a diagnosis of arthritis.  
Blood pressure readings taken during this period were 130/80, 
126/88, and 130/90.

In July 1978, the Board denied service connection for pes 
planus with hallux valgus.  The Board determined that the 
veteran's pes planus disorder was found at his enlistment 
examination, and that subsequent medical evidence gathered 
inservice showed that the hallux valgus antedated service.  
Moreover, neither the pes planus nor hallux valgus were found 
to have increased in severity during the veteran's military 
service.

In May 1980, the veteran filed a claim for service connection 
for hypertension.  He stated that his hypertensive condition 
was discovered during his active duty for training in August 
1979.  He contended his hypertension was the result of his 
naval service in 1974.  Alternatively, he averred the 
condition had been aggravated by his military service.

Service connection for hypertension was denied by the Board 
in February 1982.  The Board concluded that the veteran's 
service medical records from his naval service were devoid of 
any findings indicative of hypertension.  As such, the Board 
held there was no credible medical establishing that the 
veteran's hypertensive condition was incurred in or 
aggravated by his military service.

The veteran filed a request to reopen his claim for service 
connection for hypertension in April 1990.  He asserted that 
his hypertension was first diagnosed while he was in the 
Navy.  Although his hypertension was later found to have pre-
existed his military service, he argued that his naval basic 
training aggravated said disability.  He referenced post-
service treatment for hypertension beginning in 1975.

By a rating action dated in June 1990, the RO denied 
reopening the veteran's claim for service connection for 
hypertension.  The RO determined that the veteran had failed 
to submit new and material evidence to reopen his claim.  The 
veteran's reference to post-service medical treatment for 
hypertension was held to lack sufficient probative value.  
The veteran was notified of the decision by a letter dated in 
July 1990.  

In February 1992, the veteran filed a claim for service 
connection for arthritis of both feet.  He stated he was 
receiving treatment for said condition through the Providence 
VAMC.  The claim was denied by the RO in March 1992.

As part of an April 1992 claim for non-service-connected 
pension benefits, the veteran submitted a copy of an April 
1991 decision from the Social Security Administration (SSA).  
The Administrative Law Judge (ALJ) awarded the veteran Social 
Security disability benefits on the finding that he had been 
rendered unemployable due his diagnosed recurrent gout, 
subtalar joint arthritis, and severe pes valgo planus with 
bunion deformities.  There were no findings pertaining to 
hypertension or the onset of the veteran's arthritis.

In an administrative decision dated in August 1992, the RO 
determined that the veteran was not eligible for non-service-
connected pension benefits.  The RO found that the evidence 
of record showed that the veteran had less than 90 days of 
service, and that he was not discharged due to a service-
connected disability.  

In October 1992, the veteran filed a claim for service 
connection for a blood disorder.  

The claim for service connection for a blood disorder was 
denied by the RO in an April 1993 rating action.  The RO 
concluded that there was no evidence of diagnosis or 
treatment of a blood disorder inservice.  The RO further 
noted that the veteran's claim for service connection for 
hypertension had been previously denied by the Board.  The 
veteran, through his representative, filed a notice of 
disagreement with this decision in August 1993.

In a letter dated in August 1995, a VA podiatrist reported 
that the veteran had been under his care since January 1995.  
He said the veteran complained of chronic sore feet and an 
inability to walk for prolonged periods of time.  He stated 
that the veteran's medical history was positive for gout.  
The physician indicated that x-rays of the veteran's feet 
revealed hallux valgus bilaterally and findings in the 1st 
metatarsophalangeal joint which were consistent with gouty 
arthritis.  He stated that the veteran's history of being 
unable to follow his unit during marches sounded "like an 
acute attack of gout."  If this could be verified in his 
service medical records, the podiatrist opined that the 
veteran's condition may warrant service connection.

A VA social worker reported in August 1995 that the veteran 
had been receiving treatment through the Veterans Community 
Care Center since 1992.  She said the veteran was receiving 
treatment for gouty arthritis.  She stated that she had 
reviewed the veteran service medical records, and that those 
records showed he was treated for gouty arthritis at that 
time.

The matter was Remanded by the Board in May 1996.  Citing 
Odiorne v. Principi, 
3 Vet. App. 456 (1992), the Board found that the veteran's 
claim of service connection for arthritis of the feet had 
been properly adjudicated by the RO on a de novo basis.  The 
Board next determined that copies of his service medical 
records from his ACDUTRA in August 1979 were not of record, 
and that those records needed to be obtained prior to 
rendering a decision on the claim of service connection.  The 
obtaining of records in the control of the Federal government 
was noted to extend to decisions rendered by the SSA and the 
medical records upon which such decisions were based.  In 
addition to the foregoing evidence, the Board also requested 
that the RO contact the veteran and obtain the names of any 
medical care provider who had treated him for his feet since 
his discharge from service in 1974.  The claim of entitlement 
to non-service-connected pension benefits was held in 
abeyance pending the outcome of the service connection issue.  
Finally, the Board determined that the veteran had filed a 
timely notice of disagreement with regard to the April 1993 
rating decision that denied service connection for a blood 
disorder.  The RO was asked to furnish the veteran with a 
statement of the case on this issue.

In a letter mailed in June 1996, the RO asked the veteran to 
provide the names and addresses of all medical care providers 
who had treated him for his bilateral foot disorder since his 
discharge from service in 1974.

A letter from the veteran's social worker was received in 
June 1996.  She said she had been working as his counselor 
for two (2) years.  She noted that a review of his service 
records showed some confusion as to the veteran's current 
social security number.  As such, she opined that service 
medical records under the incorrect social security number 
may have not been obtained.  The social worker enclosed a 
copy of the veteran's high school transcript.  She stated 
that the veteran received "A's" in physical education prior 
to entering service, but that when he returned after being 
discharged, his grade dropped to a "C" in 1974 and a "D" 
in 1975. She argued this proved that the veteran did not 
suffer from foot problems prior to his active service.

Medical records from M.P. Mariorenzi, M.D., dated from July 
1990 to July 1992 and Rhode Island Hospital dated from 
February 1983 to October 1989 show that the veteran received 
treatment for complaints of bilateral ankle and foot pain.  
Notably, a report of a February 1983 x-ray of the veteran's 
right ankle and foot showed no evidence of fracture or 
dislocation.  A May 1984 summary report indicated that he 
received an evaluation for complaints of right foot pain, and 
that he gave a history of gouty arthritis.  X-rays of the 
right foot confirmed the presence of a small calcific density 
at the base of the right metatarsal.  Subsequent complaints 
of left foot and left knee pain were also attributed to the 
veteran's gouty arthritis.  

In a letter dated in August 1996, a VA podiatrist stated that 
the veteran had painful feet which he claimed swelled after 
prolonged ambulation while in the military.  As far as could 
be related from his medical records, the podiatrist said 
"this may have something to do with gout."  He stated the 
veteran suffered from chronic pain in his feet and ankles, 
shoulders, elbows, knees, and hips.  He indicated that this 
pain could be attributed to his history of gout.  The 
podiatrist also referenced the veteran's problem with pes 
planus.

Medical records from Allen Berry Health and Dental Center 
dated from March 1982 to April 1989 were associated with the 
claims folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, painful 
feet, gouty arthritis, and hypertension.  Again, there were 
no findings relating his gouty arthritis and/or hypertension 
to his military service.

Medical records from the Children's Hospital of Pittsburgh 
dated from October 1966 to March 1968 reveal that the veteran 
was examined by the arthritis clinic.  He was seen for 
complaints of bilateral ankle pain with walking in February 
1968.  He was also observed to have had a family history of 
rheumatoid arthritis.  The findings of the physical 
examination and diagnosis are illegible.  However, a report 
of x-rays taken of the feet and ankles showed no 
abnormalities.

A December 1995 decision from the SSA indicated that the 
veteran's disability benefits were continued due to a primary 
diagnosis of rheumatoid arthritis.  Medical records from the 
Providence VAMC and Louis A. Fuchs, M.D., dated from January 
1994 to December 1995 were attached to the decision.  Those 
records show that the veteran received evaluations and 
treatment for, but not limited to, gouty arthritis, chronic 
bilateral foot pain, substance abuse, psychiatric problems, 
and hypertension.  

Records from the Rhode Island National Guard were associated 
with the claims folder.  Those records confirm that the 
veteran served with the National Guard from July 11, 1979 to 
August 24, 1979, and that he had ACDUTRA from August 10, 1979 
to August 23, 1979.  The veteran's July 1979 enlistment 
examination showed his blood pressure to be 130/90.  An 
August 13, 1979 treatment note indicated his blood pressure 
remained high.  As such, he was instructed to have his blood 
pressure taken for three (3) consecutive days in the morning 
and afternoon.  High blood pressure readings were recorded in 
each instance.  This resulted in his discharge from service.

Medical records from the Providence VAMC dated in July 1994 
and April 1998 to April 1999 show that the veteran received 
treatment primarily for psychiatric problems.  His history of 
hypertension and gout were often referenced.  X-rays taken of 
his right foot in July 1994 revealed a mild hallux valgus and 
early spurring at the attachments of the Achilles tendon and 
the plantar fascia to the right os calcis.  

Service connection for hypertension was denied in May 1999.  
New evidence was held to have been received to reopen the 
previously denied claim.  However, the RO found the evidence 
of record did not establish the veteran's hypertensive 
condition arose during his active military service or his 
ACDUTRA.  The RO noted that service medical records from 1974 
contained no findings pertaining to hypertension.  
Conversely, while hypertension was shown to have been 
diagnosed on the day he entered ACDUTRA in 1979, the RO 
determined the condition clearly existed prior to his entry 
to duty.  There was also no evidence of aggravation of the 
preexisting hypertensive condition.

In May 1999, the RO also denied the veteran's claims for 
service connection for arthritis of the feet and entitlement 
to non-service-connected pension benefits.  The RO concluded 
no evidence had been submitted that established that the 
veteran's diagnosed arthritis of the feet had been incurred 
in or aggravated by his active military service or ACDUTRA.  
Thus, the veteran was found to be ineligible for non-service-
connected pension benefits because he did not have the 
requisite 90 days of wartime service or a discharge from 
service due to a disability that was service-connected.  A 
supplemental statement of the case was sent to the veteran in 
May 1999.

In a statement received in July 1999, the veteran's 
representative indicated that the claim for service 
connection for a "blood disorder" was meant to be a claim 
for service connection for "high blood pressure."  
Accordingly, a supplemental statement of the case on the 
issue of entitlement to service connection for hypertension 
was mailed to the veteran that same month.



II.  Analysis

A.  New and Material Evidence

The veteran's claim for service connection for hypertension 
was last finally denied in June 1990, and he was notified of 
this denial at his address of record.  The notification was 
not returned as undeliverable.  A determination on a claim by 
the agency of original jurisdiction of which a claimant is 
properly notified is final if an appeal is not filed as 
prescribed in Department regulations.  38 U.S.C.A. § 7105 (c) 
(West 1991).  The veteran having failed to take any action 
with respect to the June 1990 denial of his claim, the 
decision became final a year after mailing of notification to 
him of the decision.  38 C.F.R. §§  3.104, 20.302. (1998).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Active 
military service is defined, in part, as active duty and any 
period of ACDUTRA during which the individual was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty.  38 U.S.C.A. § 101(24) (West 1991).  Neither the 
presumption of soundness on entrance into service, nor the 
presumption of service incurrence for hypertension manifest 
to a compensable degree within the year after service, 
applies when service was ACDUTRA.  Paulson v. Brown, 
7 Vet. App. 466 (1995).

Here, while the RO appears to have reopened the matter and 
considered the veteran's claim for service connection for 
hypertension on its merits, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  In this regard, using the guidelines 
noted above, the Board finds that new and material evidence 
has been presented.  Hence, the claim concerning service 
connection for hypertension may be reopened.  

The specified basis for the RO's denial in June 1990 was that 
the veteran had yet to submit evidence that established that 
his hypertension was incurred during his active military 
service.  At the time of the June 1990 rating action and the 
preceding 1982 Board decision, the veteran's service medical 
records from his ACDUTRA in 1979 were not considered.  This 
evidence is new and material because it shows that the 
veteran was diagnosed as having hypertension on the day he 
entered ACDUTRA.  Accordingly, the new evidence is not merely 
cumulative of other evidence of record, and must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence and presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Hodge; 
see also Winters v. West, 12 Vet. App. 203 (1999) and Elkins 
v. West, 12 Vet. App. 209 (1999).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
proof of 38 U.S.C.A. § 5107 (a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81.  However, to be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-263 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

B.  Active Duty

The key question here centers on the relationship of the 
current hypertension disability with military service.  Such 
a relationship is not susceptible to informed lay 
observation, and thus, for there to be credible evidence of 
such a relationship, competent medical evidence is required.  
The veteran has submitted no medical evidence linking his 
currently diagnosed hypertensive disorder to his military 
service.  Indeed, the medical evidence that is contained in 
the claims file suggests otherwise.  The first manifestation 
of an elevated blood pressure reading was not shown until May 
1975.  The Board recognizes that this evidence acts as a 
finding of hypertension within one (1) year of the veteran's 
discharge from active service.  However, as the veteran did 
not serve 90 days or more, the presumption that his 
hypertensive disease was incurred during his military service 
does not apply.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Thus, the Board finds that the veteran has failed to submit a 
well-grounded claim for service connection for hypertension 
based on his active military service.  If a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the appeal 
regarding the claim for service connection for hypertension 
based on active service is denied.

C.  Active Duty for Training

In this case, there is no competent medical evidence of a 
nexus between injury or disease in ACDUTRA and the veteran's 
hypertension.  Contrary to the veteran's primary assertion, 
the service medical records do not reflect that this disorder 
originated during a period of ACDUTRA.  Rather, the records 
disclose an elevated blood pressure reading prior to ACDUTRA 
in August 1979.  The first reference to an elevated blood 
pressure reading was recorded in May 1975.  Thereafter, a 
blood pressure reading of 130/90 was taken at the veteran's 
September 1979 enlistment examination into the National 
Guard.  After further checks, he appears to have been 
accepted for ACDUTRA in August, with the proviso that he 
continue to have his blood pressure monitored during the 
first week of training.  His blood pressure remained elevated 
for the next three (3) days, and he was discharged.

These records show hypertension existed prior to ACDUTRA in 
1979, and that he was only provisionally accepted to ACDUTRA 
in August 1979 before being discharged when his elevated 
readings failed to return to normal.  In other words, the 
evidence of record clearly establishes that the veteran's 
hypertension was not incurred during his ACDUTRA and, in 
fact, pre-existed said service.  There is also no competent 
medical evidence indicating that the veteran had any increase 
in the underlying severity of the pre-existing hypertensive 
condition.  Finally, there is no competent evidence of record 
to establish that this, or any other underlying chronic 
cardiovascular disorder, as contrasted to symptoms, increased 
in severity during the veteran's brief period of ACDUTRA.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, 
the veteran's claim is not well grounded because there is no 
competent evidence establishing that a current disability of 
hypertension is causally related to disease or injury 
incurred or aggravated during his ACDUTRA.



D.  Arthritis of the Feet

In the instant case, there is no medical evidence to 
establish a causal link between the veteran's current 
arthritis of the feet and military service.  The veteran has 
not offered any medical opinion that attributes his diagnosed 
arthritis of the feet to his military service.  The veteran's 
opinion that there is an etiological relationship between his 
inservice complaints concerning his feet and his current 
diagnosis of degenerative arthritis of the feet does not meet 
this standard.  Similarly, the opinions rendered by the 
veteran's social worker, that his arthritis had its onset 
during his military service, lacks probative value.  Again, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu.  The 
opinions submitted by the VA treating podiatrist in August 
1995 and August 1996 have been considered but neither opinion 
contained any findings that related the veteran's arthritis 
to his military service.

The Board acknowledges that the veteran received inservice 
treatment for bilateral foot pain.  However, it was 
determined that the veteran's foot pain was caused by 
preexisting foot disorders to include pes planus and hallux 
valgus.  He was not diagnosed as having an arthritis.  There 
is also no evidence of complaints or treatment of arthritis 
of the feet during the veteran's brief ACDUTRA in 1979.  The 
first references to arthritis of the feet are not shown until 
the 1982.  In sum, the presence of chronic arthritis of the 
feet during active service or ACDUTRA is not shown.

Nevertheless, as previously referenced, a claimant may still 
obtain the benefit of § 3.303(b) by providing evidence of 
continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of 
arthritis, medical evidence is required to demonstrate a 
relationship between the veteran's diagnosed arthritis of the 
feet and any symptoms post-service.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993); Layno v. Brown, 6 Vet. App. 465 
(1994).  No such medical evidence has been submitted in this 
case.  Based on the above, the Board concludes that the 
veteran has not submitted a well-grounded claim, and his 
claim for service connection for arthritis of the feet must 
be denied.

E.  Basic Service Eligibility for 
Non-Service-Connected Disability Pension Benefits 

To be eligible for non-service-connected pension benefits, a 
veteran must have served in the active military, naval or air 
service for a period of 90 days or more during a period of 
war, or must have served for a period of 90 days or more 
which either began or ended during a period of war, or must 
have been discharged or released from service because of a 
service-connected disability during a period of war.  38 
U.S.C.A. §§ 1501, 1521(j) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.2, 3.3(a), 3.6.  Thus, the threshold question before the 
Board is whether this veteran has served for the qualifying 
90 day period during a period of war so as to qualify him for 
entitlement to non-service-connected pension.

The record contains the veteran's Report of Separation from 
Active Duty (DD 214), which notes that he did not serve at 
least 90 days during a period of war.  To the contrary, his 
service records indicate he served for 33 days during his 
service with the Navy and that he had 14 days of ACDUTRA with 
the National Guard.  He is not service-connected for any 
disability and, by virtue of this decision, he was not 
discharged from service for a service-connected disability 
during a period of war.  In other words, the veteran does not 
have qualifying service as required under the law.

The Court has noted that, where the law and not the evidence 
is dispositive of a claim, a claim must be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or lack of entitlement under the law.  Sabonis v. 
Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, as the claimant 
lacks qualifying service, entitlement to non-service-
connected pension benefits is denied.


ORDER

The claim for service connection for hypertension is reopened 
but denied as not well grounded.

Entitlement to service connection for arthritis of the feet 
is denied.

Basic service eligibility not having been established as a 
matter of law, eligibility for a permanent and total 
disability evaluation for pension purposes is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

